Gregory, C. J.
Complaint by a husband (the appellee) ¡against Ms wife (the appellant) for divorce. The defendant answered, denying the allegations of misconduct charged .-against her. The appellant also filed her cross complaint for -divorce, .alimony, and the custody of her infant child. *310The plaintiff answered the cross complaint by a denial of the charges made against him of misconduct. Trial by the court. The bill of exceptions, which must govern, states that the court found that the plaintiff was entitled to a divorce,* that the defendant was entitled to the care and custody of her infant son and to the sum of two thousand dollars alimony.
The appellant moved for a new trial, first, because the finding was contrary to law and the evidence; second, because the court erred in assessing the amount of alimony, the same being too small. The court overruled the motion and rendered a final decree of divorce,, for the alimony, and for the custody of the child, in accordance with the finding.
This suit was originally commenced in the Daviess Common Pleas;, the venue was changed to the court below. On the 16th of May, 1868, the Knox Common Pleas made an order, that an adjourned term of the court be held on, the 20th of July, for the purpose of completing the probate business and any other business properly connected with the settlement of decedents’ estates and guardianships. After this order was made, and before the time fixed for the adjourned term, the papers in the ease at bar were filed in the court below. The parties appeared and expressly waived all irregularities and consented ta go to trial.. It- is claimed that the court below had no power to. try the- case at that adjourned term. And one of the' errors- assigned is a want of authority in the Judge, to try the cause and render a valid decree. The court was legally in session; consent gave the power to try.
Judge Patterson, who tried the case, was called to the bench by a special appointment of the judge of the court below. No objection was made to Judge Patterson. It is too late to make any objection now.
The plaintiff and the defendant were married in I860.. The former was at the time a widower, with five children, by a previous marriage, four girls and a boy. The eldest was a daughter about twelve, the second,, the son, about *311ten, the third, a daughter about eight and a half years of age. The youngest was about two years of age,
The parties lived together some seven or eight years. For the first five years, the relations existing between them were agreeable and happy, but for the last two years they were decidedly otherwise. An estrangement took place, between them growing out of difficulties between the wife- and the two eldest daughters. At the time these difficulties commenced the eldest daughter was some seventeen years of age, the second some fourteen. The eldest daughter was a witness on the trial; speaking of herself and of her stepmother, the appellant, she said, “when we had difficulties, sometimes the one and sometimes the other was to blame.” The second daughter was not herself a witness, but the evidence shows that her conduct towards the defendant was of a very objectionable character. On one occasion, in the presence of her father, and without remonstrance on his part, she called her stepmother, the appellant, “an old bitch.” On several other occasions she used personal violence towards her. The husband, the appellee, expressly refused to use his authority to restrain these outbursts of passion and violence. After the estrangement, the conduct of the plaintiff' and the defendant towards each other was cold and indifferent; they occupied separate rooms; the appellant on several occasions used opprobrious epithets towards the appellee, and on one or two occasions attempted personal violence. The conduct of the husband towards his wife was cruel and inhuman in the extreme; After using personal violence, by throwing his wife down on a brick pavement by which she was severely injured, he left her to the care of the neighbors, during her illness occasioned by his own ill treatment, refusing to allow her to eat at his table; encouraged the servants and his children to treat her with coldness and contempt; frequently ordered her to leave his house, and on one occasion attempted to eject her by force. If the evidence tends to show that the *312wife was in fault, it much more strongly tends to show that the husband was in greater fault.
The appellant, at the time of her marriage, was a stout, healthy, young woman. At the time of the trial, she was broken down in constitution and in feeble health. She had one child by the marriage, a son about five years of age, ■consigned to her care by the decree of the court until he ■should arrive at the age of eleven years, and until further order*.
The husband was worth, at the lowest estimate of any witness, a little over thirty thousand dollars in real,.and thirty-six hundred dollars in personal property, making an .aggregate of over thirty-three thousand six hhndred dollars. The wife had no separate property of her own. The •decree for the divorce in favor of the husband on account ■of the misconduct of the wife entitles him to the same rights, so far as his real estate is concerned, as her death. 2 G. & H. 353, sec. 20. Here there was an allowance for alimony of a sum less than one-fifteenth of the real estate, in which she had an inchoate right to one-third in fee, as against the heirs, and one-fifth as against creditors (1 G. & H. 294, sec. 17); which right was barred by the decree. It was the duty of the court to make provision for the support and education of the minor child, whose care and custody was awarded to the mother. See 2 G. & H. 353, sec. 21.
The circumstances of the case rendered it just and proper that the alimony should have been five thousand dollars; and there should have been, in addition thereto, a provision for the support and education of the child.
Under the authority of Conner v. Conner, 29 Ind. 48, this case will be remanded, with directions to modify the decree for alimony, so as to require the payment, by the appellee to the appellant, of the sum of five thousand dollars in gross, and that upon payment thereof being secured by appellee, by the entry of replevin bail, he may pay the same in six semi-annual instalments, of eight hundred and thirty-three dollars and thirty-three and one-third cents, with *313interest, the first of which instalments shall be paid within ten days after the rendition below of the judgment directed by this court; and that the appellee be decreed to pay to the appellant the farther sum of two hundred dollars annually, the first of which two hundred dollars to be paid within ten days after the rendition in the court below of the decree, and yearly thereafter until said child of the plantin’ and defendant shall arrive at the age of eleven years, for the support and education of said child.
Judgment for alimony is reversed, with costs; cause remanded, with directions to modify the decree so as to require the payment by the appellee to the appellant the sum of five thousand dollars as and for alimony, in the manner indicated in this opinion; and also to decree the payment, annually, by the appellee to the appellant, the further sum of two hundred dollars, in the manner indicated above.